Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Interpretation
The claim 1 limitation “a controller that is configured to cause the chamber to alternately sputter material from the first target and the second target without rotating the upper shield” is interpreted to only require any controller capable of carrying out the function of alternately sputtering material from the first target and second target without rotating the upper shield. Paragraphs 0067-0070 of the specification describes a controller or multiple controllers, which may be a general purpose computer processor, to control the overall functions of the PVD chamber, wherein the controller executes a software routine to cause the process chamber to perform processes. Paragraph 0069 of the specification states that the software routine transforms the general purpose computer into a specific purpose computer that controls the chamber operation; however, the software routine (i.e. algorithm) executed by the processor to perform the claimed functional language (alternately sputtering material from the first target and second target without rotating the upper shield) is not adequately described by the specification and thus the controller is interpreted under its broadest reasonable interpretation of a simple device (i.e. general purpose controller), as opposed to a specialized computer running on an algorithm or program, and the functional language is not given full patentable weight. See MPEP 2114(IV). Furthermore, if the computer-implemented limitation were interpreted under 35 U.S.C. 112(f), 
Similarly, the claim 9 limitation of “a controller configured to cause molybdenum and silicon material to be alternately sputtered from the first target and the second target respectively without rotating the upper shield” is also interpreted to only require any controller capable of carrying out the function.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “rotatable to allow the first shield hole to expose the first target, the second target, and the third target when the shield is rotated to different positions and the second shield hole to expose the first target, fourth (205d), and first targets at the same rotational positions, as opposed to the claimed first, third, and second targets. Additionally, paragraphs 0048-0053 of the specification do not provide any support for the third target being exposed by the second shield hole while the first shield hole exposes the first or second targets.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 17-21 of claim 9, the limitation “rotatable to allow the first shield hole to expose the first target, the second target, and the third target when the shield is rotated to different positions and the second shield hole to expose the first target, the third target, and the second target when the shield is rotated to the different rotational positions” is unclear as to whether “when the shield is rotated to the different rotational positions” requires that the order of targets exposed by the first shield hole corresponds to the order the targets are exposed by the second shield hole (i.e. when the first shield hole exposes the second target, the second shield hole 
Claims 10-11 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Lippey (US 20070068794 A1).
Regarding claim 1, Wang teaches a multi cathode PVD chamber for depositing onto a substrate (para 0019; Fig. 1 – 136) including a first and second cathode assembly (Fig. 3 – 102) including a first and second backing plate (see annotated Fig. 3) to support a first (Fig. 3 – 106) and second target (Fig. 3 – 104). Wang also teaches an upper shield 316 below the plurality of cathode assemblies 102 (para 0028; Fig. 3) having a first and second (shield) hole (referred to as hole 518) having a diameter and positioned on the upper shield 516 (para 0031; Fig. 5 The shield is capable of rotating to expose different cathodes (para 0033) and thus is capable of exposing the first and second cathode through the first and second 
However, Shibamoto (US 20110168545 A1), in the analogous art of multi-target sputtering, teaches a partition (raised area) in the region between a first and second target to prevent contamination between the targets (para 0009; Figs. 5C, 6 – 131). The shield of Shibamoto (see annotated Fig. 6) and shield of Wang (Fig. 3 – 316) are both flat with openings for targets. Therefore, because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a partition member in the region between the shield holes of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 





Annotated Fig. 6 (Shibamoto)

    PNG
    media_image1.png
    571
    656
    media_image1.png
    Greyscale

Shibamoto also teaches the length of the partition member (raised area) is longer than the diameter of the targets and associated shield holes (Fig. 5C – 131, 132, 133). However, Wang in view of Shibamoto fails to explicitly teach that the raised area has a height greater than one centimeter from the flat inside surface. Mullapudi (US 20060231388 A1), in the analogous art of multi-target sputtering, teaches cross-contamination shields extending from a top shield between each target position, wherein the height of the cross-contamination shields depends on the height of the top plate above the wafers and is typically about 1-6 inches (para 0084; Fig. 11 – 72, 90, 96; Fig. 3 – 59, 41, 96). Shibamoto and Mullapudi both teach a member extending from the top shield intended to prevent contamination between the targets (Shibamoto para 0009, Fig. 6 – 131; Mullapudi Abstract, Fig. 11 – 96). Because Shibamoto and Mullapudi teach similar partitions between targets, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the height and length dimensions of Shibamoto’s partition with those of the Mullapudi cross-contamination shield because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

The combination of Wang in view of Shibamoto, Mullapudi, and Lippey fails to explicitly teach the alternately sputtering material from the first target and the second target without rotating the upper shield. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of alternately sputtering material from the first and second target onto a substrate placed in the chamber without rotating the upper shield. Specifically, the 
Annotated Fig. 3 (Wang)

    PNG
    media_image2.png
    321
    512
    media_image2.png
    Greyscale

Regarding claim 2, Shibamoto teaches the partition member (raised area) in the region between the first and second target prevents contamination between targets (prevents material sputtered from the first target from being deposited on the second target and prevents material sputtered from the second target from being deposited on the first target) as described in the claim 1 rejection.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Lippey (US 20070068794 A1), as applied to claim 1 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 3, the previous combination of Wang, Shibamoto, Mullapudi teaches each cathode may have an associated magnetron (first and second magnet) (Wang para 0020), which inherently have 
However, Hong (US 20050133365 A1), in the analogous art of magnetron sputtering, teaches using a lift mechanism to control the magnetron distance (magnets are movable such that the first and second distance can be varied) from the back of the target in order to increase the lifetime of the target (para 0040; Fig. 4 – 124). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Wang to increase the lifetime of the targets with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 4, the combination of Wang, Shibamoto, Mullapudi, Lippey, and Hong fails to explicitly teach the first and second magnet are configured to move the first and second magnet to decrease the first and second distance in order to increase the magnetic strength produced by the first and second magnet and to increase the first and second distance in order to decrease the magnetic field strength. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Wang in view of Shibamoto, Mullapudi, Lippey, and Hong teaches all of the claimed structural limitations, which is necessarily capable of moving the first and second magnet to decrease the first and second distance, which .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), Lippey (US 20070068794 A1), and Hong (US 20050133365 A1), as applied to claim 3 above, and further in view of Yoshikawa (US 20050186485 A1).
Regarding claim 5, Wang teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). The combination of Wang, Shibamoto, Mullapudi, Lippey, and Hong fails to explicitly teach that the second target comprises a silicon target.
 However, Yoshikawa (US 20050186485 A1), in the analogous art of multi-target sputtering, teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a molybdenum first target and silicon second target in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Wang also teaches a configuration with six targets (third and fourth cathode assembly) (para 0030; Fig. 4, 5). The previous combination of Wang, Shibamoto, Mullapudi, Lippey, Hong, and Yoshikawa fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have 
Regarding claim 6, the previous combination of Wang, Shibamoto, Mullapudi, Lippey, Hong, and Yoshikawa fails to explicitly teach that the third and fourth target comprise dummy targets. However, Yoshikawa (US 20050186485 A1) teaches using a dummy target to effectively sputter a single target in a two target system without contamination (para 0080). Wang teaches preventing materials from one target contaminating another target (para 0022), and Wang in view of Yoshikawa teaches a process during which the first (molybdenum) target and second (silicon) target are sputtered separately while the shield is covering the other target  (Wang para 0033; Fig. 6).
Wang illustrates the use of two targets (104,106) of the same material to be exposed by the shield holes 518 in order to prevent contamination (Fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the two identical target arrangement of Wang with a single target to be sputtered and dummy target because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 7, Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). The combination of Wang, Shibamoto, Mullapudi, Lippey, Hong, and Yoshikawa fails to explicitly teach that the shield is rotated from a first position exposing the first and second target to a second position exposing the fourth target through the second shield hole and the second target through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of 
Annotated Fig. 5 (Wang)

    PNG
    media_image3.png
    394
    357
    media_image3.png
    Greyscale

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), Lippey (US 20070068794 A1), Hong (US 20050133365 A1), and Yoshikawa (US 20050186485 A1), as applied to claim 6 above, and further in view of another embodiment of Wang (US 20170178877 A1).
Regarding claim 7, Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). Additionally, Wang teaches an alternative shield hole arrangement wherein the shield holes are not adjacent (para 0030; Fig. 4 – 318). Because 
The combination of Wang, Shibamoto, Mullapudi, Lippey, Hong, and Yoshikawa fails to explicitly teach that the shield is rotated from a first position exposing the first and second target to a second position exposing the fourth target through the second shield hole and the second target through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield from a first position exposing the first target through the first shield hole and exposing the second target through the second shield hole to a second position exposing the fourth target through the second shield hole and the second target through the first shield hole (see modified Fig. 5 – first and second positions).
Regarding claim 8, the combination of Wang, Shibamoto, Mullapudi, Lippey, Hong, and Yoshikawa fails to explicitly teach that the shield is rotated to a third position, wherein the first target is exposed through the second shield hole and the fourth target is exposed through the first shield hole. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield to a third position in which the first target is exposed 
Modified Fig. 5 (Wang)

    PNG
    media_image4.png
    427
    429
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Yoshikawa (US 20050186485 A1), Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Lippey (US 20070068794 A1).
Regarding claim 9, Wang (US 20170178877 A1) teaches a multi cathode PVD chamber for depositing onto a substrate (para 0019; Fig. 1 – 136) including a first and second cathode assembly (Fig. 3 – 102) including a first and second backing plate (see annotated Fig. 3) to support a first (Fig. 3 – 106) and second target (Fig. 3 – 104). Wang also teaches an upper shield 316 below the plurality of cathode assemblies 102 (para 0028; Fig. 3) having a first and second (shield) hole 518 having a diameter and positioned on the upper shield 516 (para 0031; Fig. 5). The shield is capable of rotating to expose 
Wang also teaches that the first target is metallic and that the metallic targets may be formed of molybdenum (para 0019). Wang fails to explicitly teach that the second target comprises a silicon target. However, Yoshikawa (US 20050186485 A1), in the analogous art of multi-target sputtering, teaches a co-sputtering process of a metal containing target and a silicon target (abstract), wherein the metal containing target may be a molybdenum target (para 0037). Because Yoshikawa teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a molybdenum first target and silicon second target in the Wang apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Wang also teaches a third and fourth cathode assembly including targets (para 0031; see annotated Fig. 5). Wang fails to explicitly teach the third and fourth cathode assembly have backing plates. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates on the third and fourth cathodes because the first and second cathodes have backing plates (see annotated Fig. 3). 
The previous combination of Wang and Yoshikawa fails to explicitly teach that the third and fourth target comprise dummy material. However, Yoshikawa (US 20050186485 A1) teaches using a dummy target to effectively sputter a single target in a two target system without contamination (para 0080). Wang teaches preventing materials from one target contaminating another target (para 0022), and Wang in view of Yoshikawa teaches a process during which the first (molybdenum) target and second 
Wang also teaches the upper shield has a flat inside surface (Fig. 3 – 316). The combination of Wang and Yoshikawa fails to explicitly teach the region between the first and second shield hole is not flat and a raised area is between the first and second shield hole with a height sufficient so that during a deposition process the raised area prevents material sputtered from the first target from being deposited on the second target and prevents material sputtered from the second target from being deposited on the first target. However, Shibamoto (US 20110168545 A1), in the analogous art of multi-target sputtering, teaches a partition (raised area) in the region between a first and second target to prevent contamination between the targets (para 0009; Figs. 5C, 6 – 131). The shield of Shibamoto (see annotated Fig. 6) and shield of Wang (Fig. 3 – 316) are both flat with openings for targets. Therefore, because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a partition member in the region between the shield holes of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

The combination of Wang, Yoshikawa, Shibamoto, and Mullapudi fails to explicitly teach the PVD chamber includes a controller that is configured to cause the chamber to alternately sputter molybdenum and silicon from the first target and the second target without rotating the upper shield. However, Lippey (US 20070068794 A1), in the analogous art of multi-target sputtering, teaches a controller for controlling the power supply in order to cause first and second targets to alternately sputter material (para 0028-0030; Fig. 2 – 230, 204, 205). Wang teaches sputtering multiple targets sequentially (claim 20). Therefore, because Lippey teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a controller, as described by Lippey, in the Wang apparatus to control the power supplied to each target with a reasonable expectation of success. The rationale to support a 
Wang teaches the upper shield is rotatable from a first position to a second position in which different targets are exposed (para 0009). Additionally, Wang teaches an alternative shield hole arrangement wherein the shield holes are not adjacent (para 0030; Fig. 4 – 318). Because Wang teaches the adjacent hole and non-adjacent hole arrangements as alternatives for similar flat shields (para 0030-0031), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjacent shield holes of Fig. 5 with non-adjacent shield holes (see alternative modified Fig. 5) because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Wang, Yoshikawa, Shibamoto, Mullapudi, and Lippey fails to explicitly teach that the shield is rotatable to allow the first shield hole to expose the first target, second target, and third target, when the shield is rotated to different rotational positions and the second shield hole to expose the first target, third target, and second target when the shield is rotated to the different rotational positions. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of rotating the shield from a first position exposing the first target through the first shield hole and exposing the second target through the second shield hole to a second position exposing the third target through the second shield hole and the second target through the first shield hole and then rotating the shield to a third position exposing the first target through the 
Alternative Modified Fig. 5 (Wang)

    PNG
    media_image5.png
    427
    429
    media_image5.png
    Greyscale

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170178877 A1) in view of Yoshikawa (US 20050186485 A1), Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Lippey (US 20070068794 A1), as applied to claim 9 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 10, the combination of Wang, Yoshikawa, Shibamoto, Mullapudi and Lippey teaches each cathode may have an associated magnetron (first, second, third, and fourth magnet) (para 0020 of Wang), which inherently have a (first, second, third, and fourth) distance from the backing plate. The 
However, Hong (US 20050133365 A1), in the analogous art of magnetron sputtering, teaches using a lift mechanism to control the magnetron distance (magnets are movable such that the distance can be varied) from the back of the target (para 0040; Fig. 4 – 124). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Wang with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 11, the combination of Wang, Yoshikawa, Shibamoto, Mullapudi, Lippey, and Hong fails to explicitly teach that decreasing the distance from the magnet to the backing plate results in an increase in the magnetic strength produced by the magnet and increasing the distance results in a decrease in the magnetic field strength. However, the apparatus of Wang in view of Hong would inherently exhibit the claimed relationship because it is well known that magnetic field strength decreases when the distance from the source increases and the magnetic field strength increases when the distance decreases.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of copending Application No. 16/801,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed 
Regarding claim 1, the reference application (16801631) claim 1 teaches a plurality of cathode assemblies including a first backing plate to support a first target and a second cathode assembly including a second backing plate configured to support a second target during a sputtering process. The reference application’s claim 1 also teaches an upper shield below the plurality of cathode assemblies including a first shield hole having a diameter and positioned on the upper shield with respect to the first and second cathode assemblies to expose the first target (cathode assembly) and a second shield hole having a diameter and positioned on the upper shield to expose the second target during the deposition process, the PVD chamber including a controller configured to alternately sputter the first and second target without rotating the upper shield. Reference claim 4 teaches the upper shield has a flat inside surface except for a region between the first and second shield hole and includes a raised area in the region between the first shield hole and the second shield hole. Reference claim 5 teaches the raised area has a height greater than one centimeter from the flat inside surface and having a length greater than the diameter of the first shield hole and the diameter of the second shield hole.
Regarding claim 2, reference claim 4 teaches the exact limitation.
Regarding claim 3, reference claim 6 teaches the exact limitation.
Regarding claim 4, reference claim 7 teaches the exact limitation.
Regarding claim 5, reference claim 8 teaches the first target is molybdenum and the second target is silicon. Additionally, reference claim 2 teaches a third cathode assembly having a third backing plate supporting a third target and a fourth cathode assembly having a fourth backing plate supporting a fourth target.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Lippey (US 20070068794 A1).
Wang fails to explicitly teach a controller configured to alternately sputter the first and second target materials. However, Lippey teaches a controller for alternately sputtering two targets.
Shibamoto (US 20030019739 A1) and Subramani (US 20170053784 A1) are no longer relied upon and thus the arguments related to these references are moot.
Shibamoto (US 20030019739 A1) has been replaced with Shibamoto (US 20110168545 A1), which more clearly indicates a partition member extending from a shield analogous to that of Wang.
Subramani has been replaced with Mullapudi (US 20060231388 A1) to teach the height of a partition extending from a top shield.
Applicant argues that amended claim 1 requires a controller that is configured or programmed to perform the recited functions and not merely a PVD chamber whose controller could operate the chamber as recited. However, this argument is not persuasive because, as described in the “Claim Interpretation” section above, computer-implemented functional claim limitations (e.g. a controller) without a specific software routine (i.e. algorithm) disclosed to perform the claimed functional language (alternately sputtering material from the first target and second target without rotating the upper shield) is interpreted under its broadest reasonable interpretation of a simple device (i.e. general purpose controller), as opposed to a specialized computer running functional language is not given full patentable weight. See MPEP 2114(IV). In other words, because the claim is directed to an apparatus and the specification does not clearly specify what steps the controller is programmed to perform, the limitation is interpreted to only require a controller capable of performing the functional limitations (e.g. a controller connected to the power supplies of multiple targets) and does not require that the controller is programmed with an algorithm to perform the exact functional language. Similarly, the original claim 1 recitation of “configured to perform” is functional language that the prior art only needs to be capable of performing. See MPEP 2114(II).
Regarding the provisional double patenting rejections, both the instant application and the reference application have been similarly amended and thus a provisional double patenting rejection is still proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797